Citation Nr: 0525923	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  98-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of left knee 
injury.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO).

In a September 2000 decision, the Board, inter alia, remanded 
the issue of whether new and material evidence had been 
received to reopen a previously denied claim for service 
connection for residuals of left knee injury.

In a June 2004 decision, the Board, in pertinent part, noted 
that the claims folder does not contain any indication that 
the veteran was notified of the December 1991 rating decision 
that denied his claim for service connection for a left knee 
disability.  The Board noted that since the December 1991 
decision never became final, the claim for service connection 
for residuals of a left knee injury must be addressed on the 
merits rather than as an attempt to reopen a previously 
denied claim.  The June 2004 Board decision remanded this 
issue for additional development.  Subsequently, a June 2005 
rating action denied the veteran's claim for service 
connection on the merits.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Residuals of a left knee injury manifested by soft tissue 
calcification had their onset in service.


CONCLUSION OF LAW

Residuals of a left knee injury manifested by soft tissue 
calcification were incurred in service.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that VCAA does not 
preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran in granting the veteran's claim of service 
connection for residuals of a left knee injury, and the 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran contends that he has a chronic left knee 
disability that was aggravated during his period of service.  
As noted above, the Board is reviewing this issue as an open 
claim.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, 370 F. 3d 1089, 1093 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's service entrance examination in December 1966 
noted normal lower extremities examination, and the veteran 
noted no history of knee problems.  The veteran entered 
active duty on July 17, 1967.  The following day, he was seen 
with left knee complaints, and he noted that he had fallen 
from a moving car in March 1967.  He complained of pain under 
his kneecap on attempting to bend the knee back.  The 
examiner noted no effusion or atrophy.  There was voluntary 
restriction of flexion but no structural limitation.  
McMurray's sign was negative and there was no ligamentous 
instability.  X-rays were negative less small avulsion 
fragment adjacent to medial femoral condyle.  The diagnosis 
was negative knee examination at this time.  The veteran was 
noted to meet the medical fitness standards for induction.  
Thereafter, he was seen on several occasions for knee 
complaints and impressions included knee strain, possible 
internal derangement of the left knee, and possible meniscal 
tear.  In January 1968, an X-ray showed a one centimeter by 
three to four millimeter calcification in the soft tissues 
adjacent to the medial epicondyle of the left femur, that may 
represent a previous small avulsion fracture or soft tissue 
calcification.  An April 1968 consultation report found full 
range of motion, no instability, negative X-ray, and negative 
McMurray's sign.  The diagnosis was normal knee.  In May 
1968, examination showed no evidence of torn meniscus.  
Service separation examination in April 1969 did not note any 
left knee pathology. 

Following service, the veteran complained of left knee pain 
in April 1990.  A VA examination in November 1991 noted some 
limitation of motion, with moderate tenderness along the 
joint lines, both medially and laterally.  The diagnosis was 
residuals, left knee injury.

In December 1992, the veteran reported pain from an old left 
knee injury.  In July 1995, a treatment record noted slight 
laxity of the left knee.  In November 2003, the veteran 
complained of left knee pain and swelling of two days 
duration.  He indicated he had an old injury to the knee from 
Vietnam.  X-rays showed joint effusion.

A VA examination was conducted in January 2005.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  The veteran reported that he first had trouble 
with his knee during high school, that he was accepted for 
active duty, and that he had some knee problems during 
service.  Currently, the veteran stated that he wore an Ace 
bandage or brace on his knee, and he occasionally used a 
cane.  He stated that his knee sometimes swells, and he takes 
Motrin for pain.  On examination, the veteran walked with a 
slight limp, favoring his left leg.  He used a cane 
intermittently, but not appropriately to be an aid to 
weightbearing.  There was no effusion of either knee.  Range 
of right knee motion was zero to 135 degrees, and left was 
zero to 125 degrees.  There was no knee instability.  There 
was some fine crepitance noted beneath the patella with 
flexion and extension of the left knee.  Muscle mass 
development of the thighs and calves was symmetrical from 
right to left.  The examiner diagnosed remote injury of the 
left knee, which occurred prior to service.  He stated that:

At the present time, the veteran has 
evidence of some early degenerative 
arthritis or chondromalacia of the knee 
manifested by the intermittent appearance 
of effusion, pain, and the crepitance on 
examination.  However, there is nothing 
in the records to indicate that this 
preexisting injury was aggravated during 
the veteran's service.  The interval 
between his discharge and the first 
documented appearance of symptoms, it is 
quite a long period of time perhaps at 
least 20 years.  Because of the findings 
in the medical records and the physical 
examination, the X-ray findings, it is my 
opinion that it is less likely than not 
that the present disability in his left 
knee had onset in his service or was 
aggravated during his period of service.

The veteran served in combat in Vietnam.  His service 
entrance examination reflected no evidence of a left knee 
defect.  Complaints of left knee pain were noted the day 
following his entrance into service.  The veteran reported 
that he had injured his left knee approximately three months 
earlier.  As discussed above, only defects, infirmities, or 
disorders recorded in the enlistment examination report are 
presumed to have existed prior to service.  Otherwise, the 
"presumption of soundness" applies unless clear and 
unmistakable evidence to the contrary has been presented.  
While it appears clear that the veteran's left knee pathology 
pre-existed service, there is no clear and unmistakable 
evidence demonstrating that that the disorder was not 
aggravated by active duty, including his combat service in 
Vietnam.  He was treated on several occasions for left knee 
pain and x-rays in service demonstrated a one centimeter by 
three to four millimeter calcification in the soft tissues 
adjacent to the medial epicondyle of the left femur, that may 
represent a previous small avulsion fracture or soft tissue 
calcification.  

While there is no evidence that arthritis or chondromalacia 
had its onset in service and these conditions may well 
represent the primary disability of the left knee now, there 
is evidence that left knee disability exhibited by soft 
tissue calcification had its onset in service.  Since, as 
noted above, the Board is unable to point to clear and 
unmistakable evidence that any preexisting defect was not 
aggravated by service, the presumption of soundness on entry 
is not rebutted and the Board is bound to conclude that the 
veteran's left knee injury residuals are causally related to 
service.




ORDER

Entitlement to service connection for residuals of left knee 
injury manifested by soft tissue calcification is granted.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


